Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least two separate side walls arranged axially in sequence in relation to the swivel axis and delimiting a cross-section of the working chamber perpendicular to the swivel axis (claim 1 line 7-11; see 112b rejection), the two cooling apertures closed in the first position (claim 6, since all the shown embodiments have them open in the first position; see 112b rejection); the cooling aperture assigned to the first piston is closed in the first position, whereas the cooling aperture assigned to the third piston is closed in the second position (claim 8, since the embodiments with 3 pistons and 3 cooling apertures don’t have the above situation); all housing parts arranged symmetrically to a plane which extends perpendicularly to the swivel plane and along the longitudinal axis of the piston in a neutral position (e.g. claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following: 
The specification states “in a neutral position (Figure 15a), the bottom cooling aperture 70 is briefly closed by the piston 15' and the right cooling aperture 70 and the left cooling aperture 70 are also briefly closed by the pistons 15 and 15', respectively. The pistons 15 and 15' then continue to swivel towards each other such that they have a minimum distance from each other (end position opposite the end position of Figure 15b, not illustrated). In this process, the bottom cooling aperture 70 and the right (or left) cooling aperture 70 are opened (end position of Figure 15b or opposite end position - not illustrated)”, which is confusing. Fig 15a clearly shows the piston 15’ blocking all flow through the bottom aperture 70, but as piston 15’ moves the aperture is opened, so being briefly closed is understandable.
But fig 15a, 15b appears to show the right and left cooling apertures extend along an outer edge of the housing, from close to the pivot axes to a top portion near the element 66’, and therefore it would appear that the cooling aperture is always open (i.e. there can be a flow through the aperture to an outer surface of the piston at all positions of the piston). If the closing of the left or right aperture is closing a flow to the respective chambers A12, A13, then it’s not “briefly” closed but closed for at least half a cycle. Either way, stating that the left or right aperture is briefly closed by the respective piston appears to be wrong, and is definitely confusing.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 1 line 10 “at least two separate side walls” is confusing, since they appear to be the same as the “at least two separate side walls” of Claim 1 line 8; since they are identified with the same identifier.
In Claim 1 line 7-11 “a cross-section of the working chamber perpendicular  to the swivel axis  is delimited by at least two separate side walls, wherein at least two 
In claim 4 line 2-3 “provision is made of two pistons which form a common working chamber” is confusing, since one of the 2 pistons is already claimed (in claim 1 line 2) and therefore should refer back to that piston in some way; and the “common working chamber” appears to be the same as the “working chamber” of claim 1 line 3.
Claim 6 claims “the two cooling apertures are closed in the first position”, where the first position is when “the pistons are arranged at a minimum distance to each other” claim 4 line 4-5); which is confusing. Fig 11 and 15b shows 2 cooling apertures (70) which are open in the first positon. There is no embodiment that has 2 cooling apertures closed in the first position (fig 11 show the 2 cooling apertures closed between the first and second position; and fig 15a show 1 of the cooling apertures closed midway between the first and second positions; see objection to the specification).
In claim 8 line 3 “wherein the cooling aperture assigned to the first piston is closed in the first position…wherein the cooling aperture assigned to the third piston is closed in the second position” and depends from claim 7, which claims that in the first position “a first piston and a second piston are arranged at a minimum distance” and in a second position “a third piston is arranged at a maximum distance from the second piston” which is confusing, since none of the embodiments with 3 pistons and 3 apertures show the cooling aperture assigned the first piston closed in the first position, or the cooling aperture assigned to the third piston closed in the second position (see objection to the specification).  
In claim 11 line 3 “two separate side walls” is confusing, since they are the same as, or one is the same as one of, the “at least two separate side walls” of Claim 1 line 8.
plurality of identical housing parts (28, 29, 30), which are arranged axially in sequence in each case” is confusing, since in claim 1 it is at least two separate side walls that are arranged axially in sequence in relation to the swivel axis (last 2 lines), not a plurality of housing parts forming each side wall.
In claim 15 line 3 “all housing parts are arranged symmetrically to a plane which extends perpendicularly to the swivel plane and along the longitudinal axis of the piston in a neutral position” is confusing since it appears to be wrong. The housing is made of a bearing shell 3 and an arcuate wall 8, which appear to be symmetrical about the plane formed by the vertical line through 14 in fig 1. The left wall 5, nor the right wall 6 are symmetrical about the plane; and therefore the limitation is wrong. Note that the limitation of claim 14, “two separate side walls are arranged symmetrically to a plane which extends perpendicularly to the swivel plane and along the longitudinal axis of the piston in a neutral position” is supported because it would appear that the left and right wall are placed symmetrically about the plane. 
Claims not specifically mentioned are indefinite, since they depend from one of the above claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 4-5, 9-10 and 13, inasmuch as they are definite, are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Rapp 1 (2017 0138359 (citations below are for this reference), DE 10 2014 208939, WO 2015 173255). Rapp 1 discloses a piston machine comprising a working chamber (e.g. A3) having an inlet opening (for 18a) and an outlet opening (for 19a); wherein a cross-section of the working chamber, perpendicular to a swivel axis (104) is delimited by two separate side walls (103a, 103b, and i.e. formed by a plurality of housing parts); and a first piston (e.g. 101) mounted in the working chamber, to swivel about the swivel axis and operatively connected to a rotatably mounted shaft (109). 

Note that if claim 6 is amended to cover the embodiment of fig 11 or 12a, 12b, then it will be rejected by Rapp 1, using fig 8A-8C or possibly 9a, 9b.

Claims 1, 4, 9-10 and 13, inasmuch as they are definite, are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Rapp 2 (2013 0205990 (citations below are for this reference), DE 10 2010 036977, WO 2015 173255). Rapp 2 discloses a piston machine comprising a working chamber (e.g. A1-A3) having an inlet opening (for 18a) and an outlet opening (for 19a); wherein a cross-section of the working chamber, perpendicular to a swivel axis (4) is delimited by two separate side walls (3a, 3b, and i.e. formed by a plurality of housing parts); and a first piston (e.g. 1) mounted in the working chamber, to swivel about the swivel axis and operatively connected to a rotatably mounted shaft (109). 
Rapp 2 discloses the working chamber include a second swivelable piston (2), such that the two pistons are capable of swiveling between a first position, in which the pistons are at a minimum distance to each other, but without contact (inherent- to prevent damage), and a second position, in which the pistons are at a maximum distance from each other, and the pistons are offset by 180 degrees (e.g. fig 1; claim 4); the two separate side walls are identically constructed (e.g. paragraph 19; claim 9); an end wall (e.g. 14) and a cover (e.g. 13) delimit the working chamber along the swivel axis (e.g. fig 4, Claim 10); and the two separate side walls are detachably interconnected (paragraph 19; claim 13).  
s 1, 2, 9-11 and 13, inasmuch as they are definite, are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Davis (3408991). Davis discloses a piston machine comprising a working chamber (e.g. 27) having an inlet opening (65) and an outlet opening (63); wherein a cross-section of the working chamber, perpendicular to a swivel axis (104) is delimited by two separate side walls (16, 17, fig 1 and i.e. formed by a plurality of housing parts); and a first piston (e.g. 37) mounted in the working chamber, to swivel about the swivel axis and operatively connected to a rotatably mounted shaft (39). 
Davis discloses front and back sides the working chamber respectively delimited by a housing cover (e.g. 14) and end wall (e.g. 15; claim 10, part of claim 2; i.e. along the swivel axis, part of claim 13), on a top side by a arcuate wall (19) and on a bottom side by a bearing shell (18), wherein the side walls extend between the housing cover, the end wall and the bearing shell (rest of claim 2), such that the working chamber is delimited transversely with respect to the swivel axis by the bearing shell, two separate side walls and an arcuate side wall (claim 11); two separate side walls are identically constructed (e.g. fig 1; claim 9), and the two separate side walls are detachably interconnected (by 24; rest of claim 13);

Claims 1, 9-10, and 13-15, inasmuch as they are definite, are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Van Stade (3408991). Van Stade discloses a piston machine comprising a working chamber (e.g. 24) having an inlet opening (46) and an outlet opening (48); wherein a cross-section of the working chamber, perpendicular to a swivel axis (of e.g. 30) is delimited by two separate side walls (18, 20, fig 1 (fig 5 shows them as labeled 18, 16) and i.e. formed by a plurality of housing parts); and a first piston (e.g. 34) mounted in the working chamber, to swivel about the swivel axis and operatively connected to a rotatably mounted shaft (30). 
Van Stade discloses two separate side walls are identically constructed (e.g. fig 1; claim 9), arranged symmetrically to a neutral plane which extends perpendicularly to the swivel plane and along the longitudinal axis of the piston in a neutral position (e.g. fig 1, claim 14); with front and back sides the working chamber respectively delimited by a housing cover (e.g. 22) and end wall (e.g. 23; claim 10; i.e. along the swivel axis, part .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Rapp 2 (2013 0205990 (citations below are for this reference), DE 10 2010 036977, WO 2015 173255) in view of Rapp 1 (2017 0138359 (citations below are for this reference), DE 10 2014 208939, WO 2015 173255). Rapp 2 discloses all of the elements of claim 7, as discussed above, and further that there are second and third pistons (27, 2), in the working chamber (A1-A4)wherein first and second pistons are at a minimum distance, but without contact (inherent), to each other and the third piston is at a maximum distance from the second piston, in a first position, and in a second position, the second and third piston are at a minimum distance, but without contact (inherent), to each other and the first piston is at a maximum distance from the second piston; but does not disclose that three cooling apertures are assigned to the respective pistons.
Rapp 1 teaches, for a piston machine with a first piston (101) mounted in a working chamber (A1-A3), to swivel about a swivel axis (104) and a second swivelable piston (102), such that the two pistons are capable of swiveling between a first position, in which the pistons are at a minimum distance to each other, but without contact, and a second position, in which the pistons are at a maximum distance from each other; that there is first and second cooling apertures (152, fig 8a-8c) in the working chamber, assigned to the respective first and second pistons, for the purpose of cooling the working chambers (paragraph 67). 

Note that if claim 8 is amended to cover the embodiment of fig 15, then it might be rejected by the above 103 rejection.
	Conclusion
Claims 3 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. § 112 (b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745